Title: To James Madison from Robert Power (Abstract), 14 February 1805
From: Power, Robert
To: Madison, James


14 February 1805, Tenerife. “Having learn’t from undoubted Authority that George W: Mc:Elroy Consul of the United States for the Canary Islands fell a victim to the pestilential fever which reigned in Cadiz last October, I think it my duty to return to you the Patent, in virtue of which he named me his Substitute. He was constantly absent from the time of his nomination, not having been in the Island above thirty days, and all the trouble, without any emolument, devolved upon me. I shou’d think myself honour’d in bearing the Uniform of the United States, and of discharging the employment of Consul in these Islands with a proper nomination from the President, but <s>ituated as I am, I cannot appear in an Official capacity, as protector of American Citizens and property and must remain <th>e silent spectator of any injustice that may be offer’d to them.
“Last summer an English vessel was here under American colours, and altho’ I had her papers, glaringly false, in my hands, I cou’d not seize her. At this present moment, the brig Peggy of Boston lays in the Bay of Santa Cruz having been carried in by four or five frenchmen receiv’d on board by the capt. on the coast of Africa, who rose on him during the passage to England, on pretence of the property on board being English. A Suit has commenced between the Spanish government, and the Agent of the French Republic or rather Empire, regarding the validity of the prize; In the mean time the vessel is rotting, and cannot recover the freights due, and the results will be, that the whole of the property will be consumed by the litigating parties. Similar instances of injustice and despotism often happen in Spain and France, and in all probability will be more frequent during the present war.
“I keep the Consular Seal in my possession untill the further pleasure of the President be made known to me, and beg leave to assure you, that It is absolutely out of my power to be of any effectual service to the United States in the Situation that I am placed.”
